COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
SMITHCO CONSTRUCTION, INC.,                                          No. 08-13-00191-CV
                                                  §
                               Appellant,                               Appeal from the
                                                  §
                                                                      394th District Court
v.                                                §
                                                                   of Presidio County, Texas

TIERRA MINING MATERIALS, LLC,                     §                       (TC# 7350)

                                Appellee.         §


                                  MEMORANDUM OPINION

       Appellant, Smithco Construction, Inc., has filed a motion to dismiss its appeal pursuant to

TEX.R.APP.P. 42.1(a)(1) which permits an appeal to be dismissed on the motion of the appellant.

Appellee does not oppose the motion. We grant the motion, deny as moot the court reporter’s

request for an extension of time to file the reporter’s record, and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
October 23, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.